Case 2:18-cr-20072-AJT-APP ECF No. 103, PageID.731 Filed 02/24/21 Page 1 of 12




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


UNITED STATES OF AMERICA,                        Case No. 18-20072-1

               Plaintiff,                        SENIOR U.S. DISTRICT JUDGE
                                                 ARTHUR J. TARNOW
                  v.
                                                 U.S. MAGISTRATE JUDGE
HENRY ADOLFO SOTO,                               ANTHONY P. PATTI

           Defendant.
___________________________/


 ORDER GRANTING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE [97]

      On October 26, 2020, Henry Adolfo Soto filed a pro se Motion for

Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A) [92]. (ECF No. 92).

On January 13, 2021, this Court appointed the Federal Community Defender to

represent Soto and ordered both parties to file records of Soto’s medical conditions,

re-entry plan, and BOP records with their briefs. (ECF No. 93). Subsequently, Soto,

through counsel, filed an Amended Motion for Compassionate Release [97]. (ECF

No. 97). On January 29, 2021, the Government filed a Response [98]. (ECF No. 98).

On February 2, 2021, Soto filed a Reply [102]. (ECF No. 102). On February 9, 2021,

the Court held a hearing on Soto’s Motion [97]. For the reasons stated on the record

and outlined below, the Court GRANTS Soto’s Amended Motion for

Compassionate Release [97].

                                         1
Case 2:18-cr-20072-AJT-APP ECF No. 103, PageID.732 Filed 02/24/21 Page 2 of 12




                                  BACKGROUND

      On February 5, 1975, Soto was born in Chicago, Illinois. (PSR ¶ 39). He does

not know his father. (Id.). He has two maternal siblings who live outside Illinois.

(Id.). His mother could not take care of him when he was a baby so at age one-and-

a-half he moved to Guatemala to live with his maternal great-grandmother. (Id.). He

did not see his mother while in Guatemala. (Id.). At age eight, Soto moved back to

the United States and lived with his mother and stepfather in New Jersey. (Id.). At

age 15, Soto and his family moved back to Chicago, Illinois. (Id.). Soto reported

having an “ok” relationship with his stepfather. (Id.). His mother and stepfather

divorced in 2009. (Id.). He did not graduate from high school or obtain his GED. (Id.

¶¶ 47-48). In his mid-twenties, Soto moved to Las Vegas, Nevada, for four years.

(Id. ¶ 40). After that, he returned to Chicago to live with his family. (Id.). Around

age 32, Soto moved back to Guatemala to care for his sick maternal grandmother.

(Id.). At age 38, upon her passing, he returned to Chicago. (Id.). Soto reported no

child abuse growing up and having a good relationship with his mother. (Id. ¶¶ 39-

41). Despite his offense, his family is supportive. (Id. ¶ 41). He has never been

married nor does he have children. (Id.) Before his conviction, he lived with his

maternal aunt, cousin, and mother, in Chicago. (Id. ¶ 42). He is currently 46 years

old. (ECF No. 97).




                                         2
Case 2:18-cr-20072-AJT-APP ECF No. 103, PageID.733 Filed 02/24/21 Page 3 of 12




      Soto’s criminal history is limited to his current charge and a previous charge

of possessing marijuana. (PSR ¶¶ 1, 33). While living in Las Vegas, at age 19, Soto

was arrested for receiving an airborne delivery of approximately 25 pounds of

marijuana from El Paso, Texas. (Id. ¶ 33). The 8th Judicial District Court in Las

Vegas sentenced him to 18 months of probation, which he did not comply with and

was dishonorably discharged. (Id.).

      His current charge is for Possession with Intent to Distribute Heroin,

specifically two kilograms, in violation of 21 U.S.C. §§ 841 and 841(b)(1)(A)(i). (Id.

¶ 17). On January 22, 2018, Soto and a DEA Confidential Source (CS) arranged to

meet at Motor City Casino in Detroit to facilitate the transaction of 2.5 kilograms of

heroin for a price of $62,000 per kilogram. (Id. ¶ 10). The next day, law enforcement

conducted a traffic stop of Soto’s car for excessive window tint on the front

passenger windows and for suspicion of traveling to Detroit to coordinate the

delivery of 2.5 kilograms of heroin. (Id. ¶ 13). The police found five cell phones,

one of which had been used to contact Mohamed Belakhdhard (a former co-

defendant in this case). (Id.). No narcotics were found in the car and Soto was sent

on his way. (Id.). Upon a second search of Belakhdhard’s vehicle, United States

Border Patrol found two bricks of heroin. (Id. ¶¶ 14-16). The case against

Belakhdhard was later dismissed without prejudice. (ECF No. 86).

      Soto was arrested on September 6, 2018 and released on bond five days later.


                                          3
Case 2:18-cr-20072-AJT-APP ECF No. 103, PageID.734 Filed 02/24/21 Page 4 of 12




(PSR ¶¶ 2-3). Soto began serving his 27-month sentence at USP Thomson after his

sentencing hearing on January 28, 2020. Find an Inmate, FED. BUREAU PRISONS,

https://www.bop.gov/mobile/find_inmate/index.jsp (BOP Register No. 53377-424)

(last visited Feb. 5, 2021). He is set to be released on February 16, 2022. (Id.).

                                      ANALYSIS

   I.     EXHAUSTION

   A petitioner must exhaust his administrative remedies before moving for

compassionate release under 18 U.S.C. § 3582(c)(1). (United States v. Alam, 960

F.3d 831, 832 (6th Cir. 2020)). The Government confirmed Soto has exhausted his

administrative remedies. (ECF No. 98, PageID.508). On June 25, 2020, Soto

requested compassionate release from USP Thomson’s warden, citing his medical

concerns of obesity and tuberculosis, and the impact these conditions could have

on his health if he contracted COVID-19. (ECF No. 97-3, PageID.490). On July

25, 2020, the warden denied Soto’s request. (ECF No. 97-2, PageID. 492). Soto

has satisfied the requirement to wait 30 days after receipt of his request from the

warden before filing a motion for compassionate release with this Court. Since

Soto has exhausted his administrative remedies, the Court must proceed to review

his motion by the following three steps:

             At step one, a court must “find[]” whether “extraordinary and
             compelling reasons warrant” a sentence reduction. 18 U.S.C. §
             3582(c)(1)(A)(i). At step two, a court must “find[]” whether

                                           4
Case 2:18-cr-20072-AJT-APP ECF No. 103, PageID.735 Filed 02/24/21 Page 5 of 12




               “such a reduction is consistent with applicable policy statements
               issued by the Sentencing Commission.” Id. § 3582(c)(1)(A)
               (emphasis added). At step three, “§ 3582(c)[(1)(A)] instructs a
               court to consider any applicable § 3553(a) factors and determine
               whether, in its discretion, the reduction authorized by [steps one
               and two] is warranted in whole or in part under the particular
               circumstances of the case.” [Dillon v. United States, 560 U.S.
               817, 827 (2010).]

United States v. Jones, No. 20-3701, 980 F.3d 1098, 1107-08 (6th Cir. 2020) (first

four alterations in original) (footnotes omitted).

   II.      EXTRAORDINARY AND COMPELLING REASONS

         The Government admits that Soto’s medical condition is an extraordinary and

compelling reason for release. (ECF No. 98, PageID.517). This Court also has broad

discretion in determining what are “extraordinary and compelling reasons” for

granting a motion for compassionate release. United States v. Elias, 984 F.3d 516,

at *519 (6th Cir. Jan. 6, 2021) (citing Jones, 980 F.3d at 1111; United States v.

Ruffin, 978 F.3d 1000, 1007 (2020)). By having obesity, latent tuberculosis, and pre-

diabetes, Soto is at an increased risk for contracting COVID-19 and suffering severe

illness or even death as a result. See People of Any Age with Underlying Medical

Conditions,       CTRS.      FOR      DISEASE        CONTROL       &     PREVENTION,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html [https://perma.cc/WT36H2VQ] (last updated Feb. 3, 2021).

Since he lives within the prison system his risk is increased even further.

         Soto’s body mass index (BMI) fluctuates between 50 and 59. (ECF No. 101-

                                            5
Case 2:18-cr-20072-AJT-APP ECF No. 103, PageID.736 Filed 02/24/21 Page 6 of 12




2, PageID.563). According to the CDC, a BMI of 40 or higher puts a person in the

highest category of obesity, which is considered “extreme” or “severe.” See Defining

Adult     Obesity,    CTRS.       FOR    DISEASE     CONTROL       &    PREVENTION,

https://www.cdc.gov/obesity/adult/defining.html      [https://perma.cc/YZ6H-P9AG]

(last visited Jan. 29, 2021). Obesity causes serious complications for people infected

with COVID-19. See Obesity and COVID-19, CTRS.            FOR    DISEASE CONTROL &

PREVENTION,               https://www.cdc.gov/obesity/data/obesity-and-covid-19.html

[https://perma.cc/5UAL-LFMS] (last visited Feb. 5, 2021). These include “impaired

immune function [,] . . . decreases [in] lung capacity” and a “triple[d]” risk of

hospitalization. (Id.). Studies have even shown that “obesity may be linked to lower

vaccine responses for numerous diseases.” (Id.).

        In addition, Soto has latent tuberculosis (TB). (ECF No. 97, PageID.475). A

person with latent TB, a disease that affects the lungs, has been infected by the TB

bacteria but it is inactive. NAT’L CTR. FOR HIV/AIDS, VIRAL HEPATITIS, STD, & TB

PREVENTION, TB ELIMINATION: THE DIFFERENCE BETWEEN LATENT TB INFECTION

AND                  TB                 DISEASE              1                (2011),

https://www.cdc.gov/tb/publications/factsheets/general/LTBIandActiveTB.pdf

[https://perma.cc/T2A8-JAWV]. Soto was treated for TB from June to August 2020

and was experiencing breathing abnormalities. (ECF No. 101-2, PageID.650-49,

658, 665). Soto’s latent TB could increase his risk of contracting COVID-19 and


                                           6
Case 2:18-cr-20072-AJT-APP ECF No. 103, PageID.737 Filed 02/24/21 Page 7 of 12




experiencing more severe symptoms. See Yongyu Liu et al., Active or latent

tuberculosis increases susceptibility to COVID-19 and disease severity,   MEDRXIV

(Mar. 16, 2020),https://www.medrxiv.org/content/10.1101/2020.03.10.20033795v1

[https://perma.cc/8QQK-D4RW]. Courts have also found that latent TB increases a

person’s risk of severe illness from COVID-19 and “may be a particularly dangerous

condition to have in a prison, given that COVID-19 also targets the lungs.” United

States v. Watkins, No. 15-20333, 2020 U.S. Dist. LEXIS 124937, at *6 (E.D. Mich.

July 16, 2020); see also United States v. Greene, No. 15-20709, 2020 U.S. Dist.

LEXIS 142007, at *2-3 (E.D. Mich. Aug. 10, 2020); see also Padma Nagappan,

COVID-19 Could Activate Latent Tuberculosis, SDSU NEWSCENTER (Sept. 22,

2020),    https://newscenter.sdsu.edu/sdsu_newscenter/news_story.aspx?sid=78173

[https://perma.cc/S2J7-ZHZL].

        Soto also has pre-diabetes. (ECF No. 101-2, PageID.563). In July 2020, he

had an A1c reading of 5.7. (Id.). A reading within the range of 5.7 to 6.4 puts Soto

in the high-risk category for developing diabetes. Mayo Clinic, A1C Test

Description,       https://www.mayoclinic.org/tests-procedures/a1c-test/about/pac-

20384643 [https://perma.cc/T4CA-KH7N] (last visited Feb. 11, 2021). Diabetics are

especially vulnerable to serious illness or risk of death from getting COVID-19.

CTRS.    FOR   DISEASE CONTROL & PREVENTION, At Risk for Severe Illness,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-


                                         7
Case 2:18-cr-20072-AJT-APP ECF No. 103, PageID.738 Filed 02/24/21 Page 8 of 12




higher-risk.html [https://perma.cc/4VJS-W99E] (last visited Feb. 11, 2021).

Furthermore, those in the medical community are taking notice of a connection

between pre-diabetes and COVID-19 outcomes. See Aubrey Sosibo & Andile

Khathi, Commentary, Pre-diabetes and COVID-19, could we be missing the silent

killer?,   EXPERIMENTAL      BIOLOGY      AND    MEDICINE      (Nov.    20,    2020),

https://journals.sagepub.com/doi/full/10.1177/1535370220973451

[https://perma.cc/ZF4W-47NA] (explaining that several “biochemical markers . . .

suggest that pre-diabetes could be a silent-killer in the fight against COVID-19 as it

is not traditionally viewed as comorbidity.”). Studies also show that having a higher

glucose level indicates a higher risk of morality from COVID-19 compared to

individuals with normal glucose. See Thirunavukkarasu Sathish et al., Preexisting

prediabetes and the severity of COVID-19, 15 PRIMARY CARE DIABETES 28-29

(2021),                  https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7480529/

[https://perma.cc/SL6V-BAGV] (last visited Feb. 5, 2021). It is reasonable to assess

that Soto’s pre-diabetes puts him at greater risk for having complications if he gets

COVID-19.

       Soto’s age also impacts his likelihood of hospitalization or death if he

contracts COVID-19. Soto is 46 years old. A person in the age range of 40-49, like

Soto, is three times more likely to be hospitalized and ten times more likely to die

from COVID-19 than someone who is in the age range of 18 to 29 years old. See


                                          8
Case 2:18-cr-20072-AJT-APP ECF No. 103, PageID.739 Filed 02/24/21 Page 9 of 12




Older      Adults,    CTRS.     FOR      DISEASE      CONTROL       &     PREVENTION,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-

adults.html [https://perma.cc/6UX3-2QU6] (last updated Dec. 13, 2020).

        Furthermore, the Court has serious concern for Soto’s health and safety in

USP Thomson. 609 inmates and staff at USP Thomson have contracted and

recovered from COVID-19, while sixteen currently have the virus. COVID-19

Cases,     FED.      BUREAU     OF    PRISONS,      https://www.bop.gov/coronavirus/

[https://perma.cc/92MV-99PP] (last visited February 12, 2021). The prison currently

houses 1,347 inmates, placing its COVID-19 positive rate at approximately 39%.

USP           Thomson,            FED.           BUREAU            OF          PRISONS,

https://www.bop.gov/locations/institutions/tom/      [https://perma.cc/C3GM-LQVV]

(last visited February 12, 2021). Although the vaccine is now available to some BOP

facilities, doses are first being offered to full time staff and only the remaining doses

are provided to inmates based on priority of need. COVID-19 Cases, FED. BUREAU

OF PRISONS,   https://www.bop.gov/coronavirus/ [https://perma.cc/92MV-99PP] (last

visited February 12, 2021). USP Thomson has not administered any vaccinations to

its staff and inmate population. Id. Therefore, based on Soto’s age, medical

conditions, and his heightened risk of contracting COVID-19 in prison, the Court

finds that there are extraordinary and compelling reasons for his release.




                                           9
Case 2:18-cr-20072-AJT-APP ECF No. 103, PageID.740 Filed 02/24/21 Page 10 of 12




   III.   § 3553(A) FACTORS

      Next, the Court must determine whether the 18 U.S.C. § 3553(a) factors

warrant a sentence reduction. “[T]he deferential abuse-of-discretion standard

requires district courts to supply specific factual reasons for their compassionate

release decisions.” Jones, 980 F.3d at 1101-02. However, “‘as long as the record as

a whole demonstrates that the pertinent factors were taken into account by the district

court[,]’ a district judge need not ‘specifically articulat[e]’ its analysis of every

single § 3553(a) factor.” Id. at 1114 (quoting United States v. Curry, 606 F.3d 323,

330 (6th Cir. 2010)). The § 3553(a) factors are as follows:

      (a) Factors to be considered in imposing a sentence.--The court shall
      impose a sentence sufficient, but not greater than necessary, to comply
      with the purposes set forth in paragraph (2) of this subsection. The court,
      in determining the particular sentence to be imposed, shall consider--
      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant;
      (2) the need for the sentence imposed—
              (A) to reflect the seriousness of the offense, to promote respect for the
              law, and to provide just punishment for the offense;
              (B) to afford adequate deterrence to criminal conduct;
              (C) to protect the public from further crimes of the defendant; and
              (D) to provide the defendant with needed educational or vocational
              training, medical care, or other correctional treatment in the most
              effective manner;
      (3) the kinds of sentences available;
      (4) the kinds of sentence and the sentencing range established for--
              (A) the applicable category of offense committed by the applicable
              category of defendant as set forth in the guidelines—
              [. . .]
      (5) any pertinent policy statement—
      [. . .]
      (6) the need to avoid unwarranted sentence disparities among defendants

                                          10
Case 2:18-cr-20072-AJT-APP ECF No. 103, PageID.741 Filed 02/24/21 Page 11 of 12




      with similar records who have been found guilty of similar conduct; and
      (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553.

      BOP determined Soto has a low recidivism risk. (ECF No. 97-5, PageID.496).

He has served almost half of his sentence and he is scheduled for release in February

2022. (Id. at 468). His prior criminal history is sparse, having only one charge for

possession of marijuana in 1995 (at the age of 19). (PSR. ¶ 33). While in prison Soto

has worked on improving himself through starting to obtain his GED and taking

several courses including money basics, fresh start employment, and recovery and

change. (ECF No. 97-6, PageID.498). Soto has a clean disciplinary record. (ECF No.

97-7, PageID.500). He has also worked in food service at the BOP working 12-hour

days. (ECF No. 101-2, PageID.579). These facts show that Soto has made good use

of his time while in prison, despite only having been there one year.

      Soto’s sentence includes three years of supervised release. During the hearing

on his motion, Soto confirmed that he can obtain a job upon release. His past

employment record bolsters this statement, because it shows he has held and

maintained employment. (PSR ¶¶ 49-51). Soto had an active business from 2015 to

2019 cleaning buildings. (Id. ¶51). He has also worked as a stocker, cook, valet

attendant, and manager of a grocery store. (Id. ¶ 49). Upon release, Soto will live at

his aunt’s house where he lived before incarceration. (PSR ¶ 42). His aunt has owned

her home for many years. (Id.) Soto’s offense, when viewed in light of his

                                         11
Case 2:18-cr-20072-AJT-APP ECF No. 103, PageID.742 Filed 02/24/21 Page 12 of 12




background and what he has done to improve himself during his short time in prison,

lends credence to the conclusion that he has taken steps to show respect for the law,

reduce his chances of recidivism, and will be less of a threat to the community.

Accordingly, the Court finds that the § 3553(a) factors warrant a sentence reduction

to time served.

                                 CONCLUSION

      IT IS ORDERED that Soto’s Motion for Compassionate Release [97] is

GRANTED and that his sentence is reduced to time served.

      IT IS FURTHER ORDERED that Soto be IMMEDIATELY

RELEASED to begin his three-year term of SUPERVISED RELEASE, as

outlined by the January 28, 2020 Judgment (ECF No. 91, PageID.436-38),

including the following additional Special Condition:

      The defendant must participate in a substance abuse treatment program
      and follow the rules and regulations of that program. The probation
      officer in consultation with the treatment provider, will supervise his
      participation in the program (provider, location, modality, duration,
      intensity, etc.), if necessary.

      SO ORDERED.


                                       s/Arthur J. Tarnow
                                       Arthur J. Tarnow
Dated: February 24, 2021               Senior United States District Judge




                                         12
